780 N.W.2d 836 (2010)
AUTO-OWNERS INSURANCE COMPANY, Plaintiff-Appellant,
v.
Andrea Dee LARGE, and Citizens Insurance Company of America, Defendants-Appellees, and
Ayme K. Fritz, Defendant.
Docket No. 140752. COA No. 288530.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the application for leave to appeal the February 2, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
The motion to consolidate is DENIED as moot.